On January 15, 1991, the Defendant was sentenced to Count I, Accountability to Robbery, thirty (30) years; Count III, Theft, six (6) months in the Lewis and Clark County Jail; Count IV, six (6) months in the Lewis and Clark County Jail; all sentences shall be served concurrently with each other and concurrently with the sentence imposed in Cause No. 5211. The defendant shall not be eligible for parole unless he has satisfactorily completed the Addictive Diseases Program offered at Montana State Prison. The defendant shall receive credit for 188 days time served; plus conditions.
On October 23, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*66DATED this 23rd day of October, 1992.
The Defendant was present and was represented by Patricia Day-Moore, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended by suspending ten (10) years from the thirty (30) year sentence imposed for Count I, Burglary. All other portions of the sentence shall remain the same as originally imposed.
The reasons for the amended decision are:
(1) uniformity in sentencing; and
(2) to bring the defendant’s sentence more in compliance with the sentence received by the co-defendant.
Hon. Thomas M. McKittrick, Acting Chairman, Hon. Robert Boyd and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Patricia Day-Moore, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.